Office ofCase
         Harris4:19-cv-03163
                County District Clerk - Marilyn
                                 Document         Filed on 08/23/19 in TXSD Page 1 ofPage
                                             1-1Burgess                               34 1 of 1



 HCDistrictclerk.com              LINNUS, WILLIAM A vs. METROPOLITAN LLOYDS                         8/23/2019
                                  INSURANCE COMPANY OF TEXAS
                                  Cause: 201946919   CDI: 7  Court: 151

 SUMMARY
  CASE DETAILS                                             CURRENT PRESIDING JUDGE
  File Date                7/10/2019                       Court        151st
  Case (Cause) Location    Civil Intake 1st Floor          Address      20 I CAROLINE (Floor: 11)
                                                                        HOUSTON, TX 77002
  Case (Cause) Status      Active - Civil
                                                                        Phone:7133686222
  Case (Cause) Type        Debt/Contract - Consumer/DTPA
                                                           JudgcName    MIKE ENGELHART
  Next/Last Setting Date   N/A
                                                           Court Type   Civil
  Jury Fee Paid Date       7/11/2019




https ://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting. aspx?Get= W zUU+itSfF... 8/23/2019
         Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 2 of 34

    ,,
                                                                                                               7/10/2019 7:31 PM
\
                                                                                     Mertlyn Bwyess - Dlslrlct Chlli< Hallla County
                                                                                                         Envelope.No. 35032280
                                                                                                           8y: Mlaeda Hul£hlnson
                                    2019-46919 I Court: 151                                             Flied: 7110/2019 7:31 PM

                                        CAUSE N O . - - - - - - -

         WILLIAM A. LINNUS,                           §              IN THE DISTRICT COURT
         SARAH J. LINNUS,                             §
                                                      §
                Plaintiffs,                           §
                                                      §
         vs.                                          §              OF HARRIS COUNTY, TEXAS
                                                      §
         METROPOLITAN LLOYDS                          §
         INSURANCE COMPANY OF TEXAS,                  §
                                                      §
                Defendant.                            §                     JUDICIAL DISTRICT


                                     PLAJNTIFFS' ORIGINAL PETITION

         TO THE HONORABLE JUDGE OF SAID COURT:

                COME NOW, Plaintiffs WILLIAM A. LINNUS and SARAH J. LINNUS (the

         "LINNUSES"), and complains of Defendant METROPOLITAN LLOYDS TNSURANCE

         COMPANY OF TEXAS ("METROPOLITAN LLOYDS"). In support of such claims and

         causes of action, Plaintiffs respectfully show unto this Honorable Court and Jury as follows:

                                      I. DISCOVERY CONTROL PLAN

                1.1     Discovery in this case should be conducted in accordance with a Level 2 tailored

         discovery control plan pursuant to Texas Rule of Civil Procedure I 90.4.

                                                  II. PARTIES

                2.1     Plaintiffs, WILLIAM A. LINNUS and SARAH J. LINNUS, are residents of

         Harris County, Texas.

                2.2     Defendant, METROPOLITAN LLOYDS                  INSURANCE COMPANY OF
         TEXAS, is a foreign company engaged in the business of insurance in this state. It may be

         served with process by serving its registered agent, CT Corporation System, by certified mail,

         return receipt requested, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever



         PLAINTIFFS' ORJGINAL PETITION                                                                 PAOE•l·
     Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 3 of 34

'\




     it may be found. Plaintiffs request citation be issued and E-served to Plaintiffs' attorney's office

     at this time if possible; or mailed back to Plaintiffs' attorney's office if not.

                                     Ill. JURISDICTION ANO VENUE
             3.1     This Court has jurisdiction over this case in that the amount in controversy

     exceeds the minimum jurisdictional limits of this Court.

             3.2     Venue is proper in Harris County, Texas, because all or a substantial part of the

     events giving rise to the lawsuit occurred in this county, and the insured property that is the basis

     of this lawsuit is located in Harris County, Texas.

                             IV. AGENCY AND RESPONDEAT SUPl);RIOR

             4.1     Whenever in this Petition it is alleged that Defendant did any act or thing, it is

     meant that Defendant or its agents, officers, servants, employees, or representatives did such a

     thing. It was also done with the full authorization or ratiffcation of Defendant or done in the

     nonnal routine, course and scope of the agency or employment of Defendant or its agents,

     officers, servants, employees, or representatives.

                                      V. CONDITIONS PRECEDENT

             5.1     All conditions precedent to recovery have been performed, waived, or have

     occurred.

                              VI. FACTS APPLICABLE TO ALL COUNTS
            6.1      The LfNNUSES are the owners of a Texas Homeowner's Policy number

     1600549900 issued by METROPOLITAN LLOYDS (the "Policy").

            6.2     The LINNUSES own the insured property, which is specifically located at 12622

     lvyfurest Drive, Cypress, TX 77429 (the "Property").

            6.3      METROPOLITAN LLOYDS, or !ts agent(s), sold the Policy, insuring and

     covering the Property against damages from storm-related events, to Plaintiffs.



     PLAINTJFf'S' ORIGINAL PETITION                                                               PAGE •2·
                                         l
     Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 4 of 34

'I




             6.4    On or about August 9, 2018, the LINN USES experienced a storm(s) that damaged

     the Property. In its track, the storm(s) left behind widespread damage to the Property, Plaintiffs'

     home.
             6.5    The LINNUSES timely submitted a claim to METROPOLITAN LLOYDS.
     METROPOLITAN LLOYDS assigned various adjusters to adjust the claim.                      However,

     METROPOLITAN LLOYDS and its agents were not diligent in investigating Plaintiffs' loss.

     METROPOLITAN LLOYDS failed to timely and accurately investigate the covered loss.

     METROPOLITAN LLOYDS assigned claim number JDl08916KU to the LINNUSES' claim.

             6.6    Ultimately, METROPOLITAN LLOYDS, inspected the LINNUSES' property

     after the storm(s). During the inspection, METROPOLITAN LLOYDS, was tasked with the
     responsibility of conducting a thorough and reasonable investigation of the LINNUSES' claim,

     including determining the cause of, and then quantifying the damage done to the LINNUSES'

     home.
             6.7    METROPOLITAN LLOYDS prepared a repair estimate which did not account

     for all of the covered damages. Further, even the damages that were accounted for were vastly

     under-scoped. Thus, Defendant METROPOLITAN LLO YOS demonstrated it did not conduct a

     thorough investigation of the claim.
             6.8    Defendant METROPOLITAN LLOYDS failed to fairly evaluate and adjust the

     LINNUSES' claim as they are obligated to do under the Policy and Texas law. By failing to

     properly investigate the claim and wrongfully denying full coverage to the LINNUSES,

     METROPOLITAN LLOYDS engaged in unfair settlement practices by misrepresenting material

     facts to the LINNUSES.
             6.9    Defendant'METROPOLITAN LLOYDS failed to perform its contractual duty to

     adequately compensate the LINNUSES under the tenns of the Policy. Specifically, Defendant



     PLAINTIFFS' ORIGINAL PETITION                                                              PAGE-3-
     Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 5 of 34

'\




     METROPOLITAN LLOYDS failed and refused to properly pay proceeds for the Policy,

     although due demand was made for proceeds to be paid in an amount sufficient to cover the
                               ,
     damaged property, and all conditions precedent to recovery upon the Policy had been carried out

     and accomplished by the L!NNUSES.            Defendant METROPOLITAN LLOYDS's conduct

     constitutes a material breach of the insurance contract.
            6.10      Defendant METROPOLITAN LLOYDS misrepresented to the LINNUSES that

     the damage to the Property was not covered under the Policy, even though the damage was

     caused by a covered peril. Defendant's conduct constitutes a violation of the Unfair Settlement

     Practices specified in Tex. Ins. Code§ 54 l.060(a)(l),
            6.1 I     Defendant METROPOLITAN LLOYDS's repair estimate under-scoped the

     covered damages and misrepresented the benefits under the Policy, which promised to pay the

     amount of loss to the LINNUSES.            Defendant's conduct constitutes a violation of the

     Misrepresentation Regarding Policy or Insurer section specified in Tex. Ins. Code §

     541.051(1)(0).
            6.12      Defendant METROPOLITAN LLOYDS failed to make an attempt to settle the

     LINNUSES' claims In a prompt and fair manner, although they were aware of its liability to the

     LINNUSES was reasonably clear under the Policy. Defendant's conduct constitutes a violation

     of the Unfair Settlement Practices specified in Tex. Ins. Code § 54 I.060(a)(2)(A).

            6.13      Defendant METROPOLITAN LLOYDS failed to explain to the LINNUSES why

     full payment was not being made. Furthermore, Defendant did not communicate that future

     payments would be forthcoming to pay for the entire losses covered under the Policy, nor did
     Defendant provide any explanation for the failure to adequately settle the L!NNUSES' claims, in

     violation ofTex. Ins. Code§ 541.060(a)(3).
            6.14      Defendal'lt METRO POLITAN LLOYDS failed to affirm or deny coverage of the



     PLAINTIFFS' ORIGINAL PETl'nON
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 6 of 34




LINNUSES' claim within a reasonable time. Specifically, the LINNUSES did not ·receive

timely indication of acceptance or rejection, regarding the full and entire claim, in writing from

Defendants. Defendant's conduct constitutes a violation of the Unfair Settlement Practices

specified in Tex. Ins. Code§ 54 l.060(a)(4).
       6.15      Defendant METROPOLITAN LLOYDS refused to fully compensate the

LINNUSES under the tenns of the Policy, even though Defendant failed to conduct a reasonable

investigation.      Specifically,   Defendant   METROPOLITAN           LLOYDS       perfonned    a

results/outcome-oriented investigation of Plaintiffs' claim, which resulted in a biased, unfair and

inequitable evaluation of the LINNUSES' tosses to the Property.             Defendant's conduct

constitutes a violation of the Unfair Settlement Practices specified in Tex. Ins. Code §

541.060(a)(7).
       6.16      Defendant METROPOLITAN LLOYDS misrepresented the insurance policy sold

to the LINNUSES by (t) making an untrue statement of material fact regarding coverage; (2)

failing to state a material fact necessary to make other statements made not misleading,

considering the circumstances under which the statements were made; (3) making a statement in

a manner that would mislead a reasonably prudent person to a false conclusion of a material fact

regarding coverage; (4) making a material misstatement of law; and/or (5) failing to disclose a

matter required by law to be disclosed, including failing to make a disclosure in accordance with

another provision of the Texas Insurance Code, in violation of Section 541.061 of the same.

       6.17      Defendant METROPOLITAN LLOYDS failed to meet its obligation under the

Texas Insurance Code regarding timely acknowledging Plaintiffs' claim, beginning an

investigation of the LINNUSES' claim, and requesting all information reasonably necessary to

investigate the LINNUSES' claim within the statutorily mandated deadline.             Defendant's

conduct constitutes a violation of the Prompt Payment of Claims subchapter specified in Tex.



PLAJNTIFFS' ORIGINAL PETITION                                                              PAGE-5-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 7 of 34




Ins. Code§ 542.055.

       6.18    Defendant METROPOLITAN LLOYDS failed to accept or deny the LINNUSES'

full and entire claim within the statutory mandated deadline of receiving all necessary

information. Defendant's conduct constitutes a violation of the Prompt Payment of Claims

subchapter specified in Tex. Ins. Code§ 542.056.

       6.19    Defendant METROPOLITAN LLOYDS failed to meet its obligations under the

Texas Insurance Code regarding payment of claims without delay. Specifically, Defendant has

delayed full payment of Plaintiffs' claim longer than allowed and, to date, the LINNUSES have

not yet received full payment for their claim. Defendant's conduct constitutes a violation of the

Prompt Payment of Claims subchaptcr specified in Tex. Ins. Code§ 542.058.

       6.20    From the point in time ·the LINNUSES' claim was presented to Defendant

METROPOLITAN LLOYDS, the liability of Defendant to pay the full claim in accordance with

the terms of the Policy was reasonably clear. However, Defendant METROPOLITAN LLOYDS

has refused to pay the LINNUSES in full, despite there being no basis whatsoever on which a

reasonable insurance company would have relied to deny the full payment. Defendant's conduct

constitutes a breach of the common law duty of good faith and fair dealing.

       6.21   As a result of Defendant's wrongful acts and omissions, the LINNUSES were

forced lo retain the professional services of the attorney and law finn who are representing the

LINN USES with respect tc these causes of action. On or about June 4, 2019, the LINNUSES'

counsel sent a letter of representation requesting various documents related to the stonn(s),

including a certified true copy of the complete policy covering the property on the date of loss,

with all endorsements.

       6.22   On or about June 5, 2019, the LINN USES' counsel sent a Texas Insurance Code

542A Notice and Texas Deceptive Trade Practices Act ("DTPA") Demand letter to the



PLAINTIFFS' ORIGINAL PETITION
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 8 of 34




Defendant. The letter gave Defendant a statement of the acts or omissions giving rise to the

claim and included the specific amount alleged to be owed by the insurer on the claim for

damage to or loss of a covered property, as well as the amount of reasonable and necessary

attorney's fees incurred by Plaintiffs as of the date of the Notice. The letter also informed

Defendant of potential violations under the DTP A and Insurance Code related to its handling and

adjusting of Plaintiffs' claim and potential claims, including attorney's fees, statutory penalty

interest, and additional damages arising from those violations. The Notice and Demand letter

provided Defendant with the statutorily mandated sixty days to respond, and an opportunity to

resolve the claim without extended litigation costs. The letter was submitted with a line-itemed

Xactimate damage estimate with color photos, de!Jliling the ex.act damages al the Property and

the costs to repair it. Defendant acknowledged the letter, then maintained its previous claims

stance, and requested appraisal in a letter to the LINNUSES' counsel dated June 13, 2019. In

that same letter Defendant designated an appraiser that was not competent, as required by the

Policy and Texas law. Plaintiffs' counsel sent a letter to Defense counsel on July 10, 2019,

asking Defendant to cure the defect by naming another appraiser. Plaintiffs' counsel made it

clear that if Defendant did not name another appraiser, Plaintiffs' would have no choice but to

flle a Petition and seek relief from the Court. Defense counsel called Plaintiffs' counsel on July

I 0, 2019 and made it clear that not only would Defendant not name another appraiser, but that it

would consider filing an action against Plaintiffs in an unspecified Court to force Plaintiffs to

appraise the loss with its original named appraiser. Left with no other recourse, Plaintiffs now

file this Petition in the s!Jlte District Court of the county where the Property is located, seeking

relief from the Court on these and the other issues specified in this Petition.

       6.23    To date, Defendant METROPOLITAN LLOYDS has failed to and refused to pay

the LINN USES for the proper repair of the property. The LINN USES' experience is not an



PLAINTIFFS' ORJGINAL PETITION                                                               PAOE•7-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 9 of 34




isolated case. The acts and omissions of Defendants committed in this case, or similar acts and

omissions, occur with such frequency that they constitute a general business practice of

Defendants with regard to handling this type of claim. Defendants' entire process is unfairly

designed to reach favorable outcomes for the company at the expense of the policyholder,

including by naming an appraiser who is not impartial and therefore not competent, and then

attempting to force Plaintiffs to allow that person to set the amount of the loss.

                                           VII. COUNTS

        7. J'   Plaintiffs incorporate by reference all facts, statements, and allegations set forth in

all previous paragraphs, as if set forth in full in each cause of action that follows.

        7.2     COUNT 1- BREACH OF CONTRACT

                a.      At the time of the loss, Plaintiffs had valid, enforceable insurance contract

        in place, issued by Defendant (the "Policy"). Plaintiffs were the insureds of the contract.
        Plaintiffs fully perfonned their conlractual obligations by making premium payments as

        required by the insurance contract, and at all times complied fully with all material

        previsions of the Policy.
                b.      According     to   the   Policy that Plaintiffs       purchased,    Defendant

        METROPOLITAN LLOYDS had the duty to investigate and pay Plaintiffs' policy

        benefits for claims made for covered damages, including additional benefits under the

       Policy, resulting ftom the damages. As a result of these damages, which result from

       covered perils under the Policy, the Plaintiffs' home has been damaged.

                c.     Defendant METROPOLITAN LLOYDS's failure to properly investigate

       and refusal, as described above, to pay the adequate compensation as it is obligated to do

       under the tenns of the Policy in question and under the laws of the State of Texas,

       constitutes a material breach of Defendant METROPOLITAN LLOYDS's contract with



PLAINTIFFS' ORIGTNAL PETITION                                                                  PAGE-8°
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 10 of 34




       Plaintiffs. As a result of this breach of contract, Plaintiffs have suffered the damages that

       are described in this Petition, the producing cause of which is Defendant's actions.

       7.3     COUNT 2- PROMPT PAYMENT OF CLAIMS; VIOLATION OF TEXAS
                        INSURANCE CODE §542, ET SEQ,

               a.      Under the Texas Insurance CQde, Defendant METROPOLITAN LLOYDS

       had a duty to investigate and pay Plaintiffs' claim under the Policy in a timely manner.

       Defendant METROPOLlTAN LLOYDS violated Chapter 542 of the Texas Insurance
                                                                                               '
       Code by not timely: (1) commencing its investigation of the claim; (2) requesting

       information needed to investigate the claim; (3) communicating with its insured

       regarding the status of its investigation, including failing to accept or reject Plaintiffs'

       claim in writing within the statutory timeframe; (4) conducting its investigation of the

       claim; and (5) paying the claim.
               b.      All of the above-described ·acts, omissions, and failures of Defendant are a

       producing cause of Plaintiffs' damages that are described in this Petition. Defendant

       METROPOLITAN LLOYDS is therefore liable under Chapter 542 for penalty interest at

       the rate set forth in the statute, and attorney's fees taxed as costs of this suit.

               c.      Additionally, if it is detennined Defendant METROPOLITAN LLOYDS

       owes Plaintiffs any additional money on Plaintiffs' claim, then Defendant has

       automatically violated Chapter 542 in this case.

       7.4    COUNT 3- UNFAIR INSURANCE PRACTICES; VIOLATION OF
                       TEXAS INSURANCE CODE§ 541, ET SEQ.

               a.      As an insurer, Defendant METROPOLITAN LLOYDS owes statutory
      duties to Plaintiffs as its insured. Specifically, the Texas Insurance Code prohibits

       Defendant METROPOLITAN LLOYDS from engaging in any unfair or deceptive act or

      practice in the business of insurance.



PLAINTl'FFS' ORIGINAL PETITION                                                               PAGE·9-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 11 of 34




              b.       By     its   acts,   omissions,   failures,    and     conduct,    Defendant

      METROPOLITAN LLOYDS has engaged in unfair and deceptive acts or practices in the

      business of insurance in violation of 541 of the TeKas Insurance Code. Such violations

       include, without limitation, all the conduct described in this Petition, plus Defendant's

      unreasonable delays and under-scoping in the investigation, adjustment, and resolution of

      the Plaintiffs' claim, plus Defendant's failure to pay for the proper repair of the Plaintiffs'

      home on which liability had become reasonably clear. They further include Defendant's

      failure to give Plaintiffs the benefit of the doubt.                  Specifically, Defendant

      METROPOLITAN LLOYDS are guilty of the following unfair insurance practices:

                       i.      Misrepresenting to Plaintiffs pertinent facts or policy provisions

              relating to the coverage at issue;

                       ii.     Failing to attempt in good faith to effectuate a prompt, fair, and
              equitable settlement of claim submitted in which liability had become reasonably

              clear;
                       iii.    Failing to provide promptly to a policyholder a reasonable

              explanation of the basis in the insurance policy in relation to the facts or

              applicable law for the denial of a claim or for the offer of a company's settlement;

                       iv.     Failing to affirm or deny coverage of Plaintiffs' claim within a

              reasonable time;

                       v.      Refusing to pay Plaintiffs' claim without conducting a reasonable

              investigation with respect to the claim; and
                       vi.     Misrepresenting the insurance policy sold to Plaintiffs by (I)

              making an untrue sl,atemcnt of material fact regarding coverage; (2) failing to

             state a material fact necessary to make other statements made not misleading,



PLAINTIFFS' ORJGINAL PETITION                                                               PAOS-10-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 12 of 34




               considering the circumstances under which the statements were made; (3)

               making a statement in a manner that would mislead a reasonably prudent person

               to a false conclusion of a material fact regarding coverage; (4) making a material

               misstatement of law; and/or (5) failing to disclose a matter required by law to be

               disclosed, including failing to make a disclosure in accordance with another

               provision of the Texas Insurance Code.

               c.     Defendant METROPOLITAN LLOYDS has also breached the Texas

       Insurance Code when it breached its duty of good faith and fair dealing. Defendant's

      conduct as described herein has resulted in Plaintiffs' damages that are described in this

       Petition.
               d.     All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition, and were done
      knowingly and/or intentionally as that term is used in the Texas Insurance Code.

      7.5      COUNT 4- DTPA; VIOLATIONS OF TEXAS BUSINESS AND
                       COMMERCE CODE§ 17,46, ET SEQ.

               a.     Plaintiffs are individuals who sought and acquired a good, the Policy that

      is the subject of the suit, by purchase, from the Defendant. They also sought and

      acquired the service and adjustment of claims under that policy, a service that was

      "furnished in connection with the sale or repair of goods", as defined by the DTPA. This

      qualifies Plaintiffs as consumers of goods and services provided by Defendant as defined

      by the Texas Deceptive Trade Practices Act ("DTPA"), codified under Chapter 17 of the

      Texas Business and Commerce Code. The Plaintiffs have met all conditions precedent to

      bringing this cause of action against Defendants. Specifically, Defendant's violations of

      the DTPA include without limitation, the following matters.

              b.      By its acts, omissions, failures, and conduct that are described in this


PLAINTIFFS' ORIGINAL PETITION                                                            PAOE-1 J.
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 13 of 34




      Petition, Defendant METROPOLITAN LLOYDS has committed false, misleading, or

      deceptive acts or practices in violation of§ l 7.46(b)(2), (3), (5), (7), (11), (12), (13), (20),

      and (24) of the DTPA. In this respect, Defendant's violations include without limitation:

                      i.      Unreasonable delays        in the investigation, adjustment and

              resolution of Plaintiffs' claim, during which Defendant employed a series of

             alleged "independent adjusters" under the control of Defendant, that caused

              confusion to Plaintiffs as to whom was representing whom, and had whose best

              interests in mind.     This gives Plaintiffs the right to recover under Section

              I 7.46(b)(2) and (3) of the DTPA;

                      ii.     As described in this Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services had

             characteristics, uses, or benefits that it did not have, which gives Plaintiffs the

             right to recover under Section 17.46(b)(S) of the DTPA;

                      iii.    As described in this Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services

             were of a particular standard, quality, or grade when they were of another in

             violation of Section l 7.46(b)(7) of the DTPA;

                      iv.     As described in this Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services

             conferred or involved rights, remedies, or obligations that it did not have, which

             gives Plaintiffs the right to recover under Section 17.46(b)(l2) of the DTPA;

                      v.      Defendant knowingly made false or misleading statements of fact

             concerning the need for replacement of roofing systems, which gives Plaintiffs the

             right to recover under Se<:tion l 7.46(b)(! 3) of the DTPA;



PLAINTIFFS' ORIGINAL PETmON                                                                  PAGE•l2·
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 14 of 34




                     vi.     Defendant breached an express and I or implied warranty that the

             damage caused by the subject storm(s) would be covered under the insurance

             policies. This entiUes the Plaintiffs to recover under Sections 17.46(b)(12) and

             (20) and I 7.50(a)(2) of the DTPA;

                     vii.    Defendant failed to disclose information concerning the insurance

             policy which was known at the time of the transaction where the failure to

             disclose such information was intended to induce the Plaintiffs into a transaction

             into which the Plaintiffs would not have entered had the information been

             disclosed. This gives Plaintiffs the right to recover under Section 17.46(b)(24) of

             theDTPA;

                     viii.   Defendant's   actions,· as   described    in   this   Petition,   are

             unconscionable in that it took advantage of Plaintiffs' lack of knowledge, ability,

             and experience to a grossly unfair degree. Defendant's unconscionable conduct

             gives Plaintiffs the right to relief under Section 17.50(a)(3) ofthe DTPA; and

                     ix.     Defendant's conduct, acts, omissions, and failures as described in

             this Petition, are unfair practices in the business of insurance in violation of

             Section I 7.50(a)(4) of the DTPA, under which violations of Chapter 541 of the

             Texas Insurance Code are an enabling statute.

             c.     All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition. All of the

      above-described acts, omissions, and failures of Defendant were .done knowingly and

      intentionally, as those terms are used and defined in the Texas Deceptive Trade Practices

      Act.




PLAINTIFFS' ORJO!NAL PETmON ·                                                           PAGE-13-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 15 of 34




       7.6     COUNT S-'BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

               a.            By its acts, omissions, failures, and conduct, Defendant has breached its

       common Jaw duty of good faith and fair dealing by failing to pay the proper amounts on

        Plaintiffs' entire claim without any reasonable basis, and by failing to conduct a

        reasonable investigation to detennine whether there was a reasonable basis for this

       denial. Defendant has also breached this duty by unreasonably delaying payment of

        Plaintiffs' entire claim, and by failing to settle Plaintiffs' entire claim because Defendant

       knew or should have known that it was reasonably clear that the claim was covered.

       These acts, omissions, failures, and conduct of Defendant are a proximate cause of

       Plaintiffs' damages.

       7.7     COUNT6-MISREPRESENTATI0N

               a.            Defendant METROPOLITAN LLOYDS is liable to Plaintiffs under the

       theories     of       intentional    misrepresentation,   or   in   the   alternative,   negligent

       misrepresentation. Defendant METROPOLITAN LLOYDS did not inform Plaintiffs of

       certain exclusions in the p~licy.              Misrepresentations were made by Defendant

       METROPOLITAN LLOYDS or its agents, with the intention that they should be relied

       upon and acted upon by Plaintiffs, who relied on the misrepresentations to their

       detriment. As a result, Plaintiffs have suffered damages, including but not limited to loss

       of the Property, loss of use of the Property, mental anguish and auomey's fees.

       Defendant METROPOLITAN LLOYDS is liable for these actual consequential and

       penalty-based damages.

                         ,          VIII.   WAIVER AND ESTOPPEL

       8.1     Defendant is waived and is estopped from asserting any coverage defenses,

conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter



PLAINTIFFS' ORJGINAL PETITION                                                                   PAOE•l4·
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 16 of 34




 to the Plaintiffs.

                            IX. DAMAGES/ CLAIMS FOR RELIEF

         9.1     All the damages described and sought in this petition are within the jurisdictional

 limits of the Court. In accordance with Texas Rule of Civil Procedure 47(c), Plaintiff hereby

notifies the Court he is seeking only monetary relief of $100,000 or less, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. Specifically, the

matter in controversy does not exceed the value of $75,000, exclusive of interests and costs, and

Plaintiff wi II not seek a sum that exceeds $75,000, exclusive of interests and costs.

         9.2     The above described acts, omissions, failures, and conduct of Defendants caused

Plaintiffs' damages, which include, without limitation, (l) the cost to properly repair Plaintiffs'

home, (2) any investigative and engineering fees incurred by Plaintiffs, (3) court costs, and (4)

attorney's fees. The Plaintiffs are entitled to recover consequential damages from Defendants'

breach of contract. The Plaintiffs are also ~ntitled to recover the amount of Plaintiffs' claim plus

interest on the amount of the claim, under Chapter 542 of the Texas Insurance Code, as damages

each year at the rate determined on the date of judgment by adding five percent to the interest

rate detennined under Section 304.003 of the Texas Finance Code, accruing beginning on the

date the claim was required to be paid. This interest is in addition to prejudgment interest.

        9.3      Defendant has also "knowingly" and "intentionally" committed deceptive trade

practices and unfair insurance practices as those terms are defined in the applicable statutes.

Because of Defendant's knowing and intentional misconduct, Plaintiffs are entitled to additional

damages as authorized by Section 17.50(b)(I) of the DTPA, which allows recovery ofup to three

times economic damages. Where there is an enabling statute for the DTP A, as there is here with

the Texas Insurance Code, Plaintiffs are entitled to recovery of up to three times actual damages.

Plaintiffs are further entitled to the additional damages that are authorized by Chapter 541 of the



PLAINTIFF$' ORJGINAL PETITION                                                              PAG~-15-
Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 17 of 34




 Texas Insurance Code.

         9.4     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

 was done intentionally, with a conscious indifference to the rights and welfare of Plaintiffs, as

 defined in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by

 Defendant are the type of conduct which the State of Texas protects its citizens against by the

·. imposition of exemplary damages. Therefore, Plaintiffs seek the recovery of exemplary damages

 in the amount to be determined by the finder of fact that is sufficient to punish Defendant for its

 wrongful conduct and to set an example to deter Defendant and others similarly situated from

 committing similar acts in the future.

                                      X. ATTORNEY'S FEES
         l 0.1   As a result of Defendant's conduct that is described in this Petition, Plaintiffs

 have been forced to retain the undersigned law firm and attorney to prosecute this action, and has
 agre.:d to pay reasonable attorney's fees. Plaintiffs are entitled to recover these attorney's fees

 under Chapter 38 of the Texas Civil Practice and Remedies Code, Chapters 541 and 542 of the

 Texas Insurance Code, and Section 17.50 of the DTPA.

                                          XI, DISCOVERY
        11. I    Under Texas Rule of Civil Procedure 194, the Defendant is requested to disclose

within fifty (SO) days of service of this request, the information of material described in Te11as

 Rule of Civil Procedure l 94.2(a) through (I). Plaintiffs' Requests for Disclosure, Requests for

Production, Interrogatories, and Requests for Admissions are attached, for service at the time of

service of this Petition, and incorporated herein by reference.

                                       XU.   JURY DEMAND
        12.1     Plaintiffs demand a jury trial and tenders the appropriate fee with this Petition.




PL~'llFFS' ORIGINAL PETITION                                                                  PAOE-16-
         Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 18 of 34


.,



                                                  XIIl. PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiffs WILLIAM A. LfNNUS and

         SARAH J. LINNUS pray that Defendant METROPOLITAN LLOYDS INSURANCE

         COMP ANY OF TEXAS be cited to appear and answer herein, and that upon trial hereof, said

         Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

     1   accordance with the rules of law and procedure, as to economic damages, actual damages,

         consequential damages, statutoiy penalty interest, treble damages under the Texas Deceptive

         Trade Practices Act and Texas Insurance Code, and all punitive and exemplary damages as may

         be found. In addition, Plaintiffs request the award of attorney's fees for the trial and any appeal

         of this case, for all costs of court, for prejudgment and post-judgment interest, at the highest rate

         allowed by law, and for any other and further relief, at law or in equity, to which Plaintiffs may

         show themselves to be justly entitled.

                                                               Respectfully submitted,

                                                               THE CORONA LAW FIRM, PLLC


                                                               By; Isl Jesse S. Corona

                                                               Jesse S. Corona
                                                               Texas Bar No. 24082184
                                                               Southern District Bar No. 2239270
                                                               l 2807 Haynes Road, Bldg E
                                                               Houston, Texas 77066
                                                               Office: (281) 882-3531
                                                               Facsimile; (713) 678•0613
                                                               Jesse@theCoronaLawfirm.com

                                                              ATTORNEY FOR PLAINTIFFS




     PLAINTIFFS' ORJGINAL PETITION                                                                  PACE -17•
     Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 19 of 34
                                                                                                       8/7/2019 3:15 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 35776245
                                                                                                             By: 1Mason
                                                                                                Filed: 8/7/2019 3:15 PM


                                   CAUSE NO. 2019-46919

WILLIAM A. LINNUS AND                           §       IN THE DISTRICT COURT
SARAH J. LINNUS,                                §
                                                §
        Plaintiffs,                             §
                                §
v.                              §                       HARRIS COUNTY, TEXAS
                                §
METRO POLIT AN LLOYDS INSURANCE §
COMPANY OF TEXAS,                               §
                                                §
        Defendant                               §       151ST DISTRICT COURT

                  DEFENDANT METROPOLIT AN LLOYDS INSURANCE
                     COMPANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in support thereof would respectfully show this Honorable Cout1

the following:

                                    I. GENERAL DENIAL

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs' Ot'iginal

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

        Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

        Defendant asse11s that any claims for punitive/exemplal'y damages are governed and

limited by Chaptel' 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE I
     Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 20 of 34
                                                                                                     8/7/2019 3:15 PM
                                                                           Marilyn Burgess District Clerk Harris County
                                                                                           w


                                                                                              Envelope No. 35776245
                                                                                                           By: I Mason
                                                                                              Filed: 8/7/2019 3:15 PM


                                   CAUSE NO. 2019-46919

WILLIAM A. LINNUS AND                           §       IN THE DISTRICT COURT
SARAH J. LINNUS,                                §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §       HARRIS COUNTY, TEXAS
                              §
METROPOLITAN LLOYDS INSURANCE §
COMPANY OF TEXAS,                               §
                                                §
        Defendant                               §       151ST DISTRICT COURT

                  DEFENDANT METROPOLITAN LLOYDS INSURANCE
                     COMPANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in suppo1t thereof would respectfully show this Honorable Comt

the following:

                                    I. GENERAL DENIAL

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs' Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

        Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedme,

Defendant alleges the following affirmative defenses:

        Defendant asserts that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE I
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 21 of 34




       Defendant ful'ther asse1ts that punitive/exemplary damages cannot be sustained because an

awal'd of punitive/exemplary damages under Texas law, subject to no predetennined limit such as

a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law and

public policies of the State of Texas,§§ 3 and 19 of the Texas Constitution. In addition, Defendant

asse1ts that any claims of the Plaintiffs fol' punitive/exemplary damages against Defendant should

be proved beyond a reasonable doubt under the Sixth Amendment to the United States

Constitution, as opposed to a mel'e preponderance of the evidence.

       Defendant asserts that punitive/exemplary damages are ban·ed by the due process and

excessive fines provisions contained within the United States Constitution and A1ticle I, §§ 3 and

19 of the Texas Constitution.

       Defendant also assetts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplal'y damages in this case, combined with

any prior, contemporaneous, or subsequent judgment against Defendant for punitive/exemplary

damages arising out of Defendant's acts or omissions, would constitute impe1missible multiple

punishments for the same wrong in violation of Defendant's due process and equal protection

rights guaranteed by the Fifth and Fou1teenth Amendments to the United States Constitution, and

would constitute double jeopardy in violation of the common law and statutory law of the State of

Texas, and A1ticle I, §§ 3 and 19 of the Texas Constitution.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 2
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 22 of 34




       Pleading further, Defendant specifically pleads that Plaintiffs are not entitled to recovery

of exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiff by Metropolitan Lloyds Insurance Company of Texas, including but not limited to

the following policy provisions:

       COVERAGE A - DWELLING
       I.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
              we cover:
              A.     the dwelling owned by you on the residence premises; and
              B.     structures, equipment and accessories attached to the dwelling. Swimming
                    pools not fully enclosed within the dwelling are covered under
                      COVERAGE B - PRIVATE STRUCTURES.

                                               ***
       COVERAGE B - PRIVATE STRUCTURES
       At the location of the residence premises:
       I.      we cover private strnctures owned by you and separated from the dwelling by clear
               space; or

                                               ***
       Strnctures connected to the dwelling by only a fence, utility line, or similar connection are
       considered to be private structures

       We do not cover private structures:
       1.    used or held for any business or commercial fa1ming purposes; or
       2.     rented or held for rental to a person not a tenant of the dwelling, unless solely used
              as a private garage.

       This coverage does not apply to land, including land on which the private strnctures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                               ***
                               CAUSES OF PROPERTY LOSS

                             SECTION I - LOSSES WE COVER
                                  (SPECIAL PERILS)



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 3
  Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 23 of 34




     LOSS DEDUCTIBLE CLAUSE
     We will pay only when a loss exceeds the deductible amount shown. in the Declarations.
     We will pay only that paii of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hunfoane Windstorm Loss deductible. We will pay
     only that paii of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm "% Deductible"
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown ,by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occi1rs, the policy loss deductible applies.

                                             ***)

     COVERAGE A - DWELLING AND COVERAGE B - PRIVATE STRUCTURES

                                             ***
     COVERAGE C - PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the prope1ty
     described in Coverage C, when loss or damage is caused by SECTION 1 - BROAD
     NAMED PERILS, except as excluded in SECTION 1 - LOSSES WE DO NOT
     COVER.

                        Sli:CTION I - BROAD NAMED PERILS

     Wheneve1· Broad Named Perils is refetTed to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the prope1ty which
     results directly or indirectly from fungus and mold.

     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,
     b.     leakage, or
     c:     overflow



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 4
  Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 24 of 34




     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.

     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.-

     Remediation treatment means the reasonable and necessary treatment, removal or disposal
     of fungus and mold.                             ·

     Remediation testing includes any testing or investigation of either prope1ty or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether perfo1med prior to, during or
     after remediation treatment.

                                             * **
     2.     Windstorm      01·   Hail
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the opening.

                                             ***
                         SECTION I - LOSSES WE DO NOT COVER

     1.     We do not insure for loss caused directly or indirectly by any of the following. Such
            loss is excluded regardless of any other cause or event contributing concurrently or
            in any sequence to the loss. These exclusions apply whether or not the loss event
            results in widespread damage or affects a substantial area.

                                             * **
            D.     Water damage, meaning any loss cai1sed by, resulting from, contributed to
                   or aggravated by:

                    I.       flood, surface water, waves, tidal water or overflow of any body of
                             water, or spray from any of these, whether or not driven by wind;
                    2.       water or water-borne material which backs up through sewers or
                             drains, or which overflows or is discharged from a sump pump,
                             sump pump well or other system designed to remove subsurface
                             water which is drained from the foundation area; or
                    3.       water or water-home material below the smface of the ground,
                             including water which exe1ts pressure on, or flows, seeps or leaks



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGES
  Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 25 of 34




                        through any part of a building, sidewalk, foundation, driveway,
                        swimming pool or other structure of water which causes ea1th
                        movement

                 This exclusion applies whether or not the water damage is caused by or
                 results from human or animal forces or any act of nature.

                 However, we pay for direct loss that ensues after water damage if caused by
                 fire, theft or explosion and then we pay for only the ensuing loss.

                 Water damage to propetty described in Coverage C away from a premises
                 ol' location owned, rented, occupied or controlled by you is excluded even
                 if weather conditions contribute in any way to produce the Joss.

           E.    Ea1·th Movement, meaning any loss caused by, resulting from, contributed
                 to or aggravated by events that include, but are not limited to:

                 1.     earthquake and earthquake aftershocks;
                 2.     volcanic eruption and volcanic effusion;
                 3.     sinkhole;
                 4.     subsidence;
                 5.     mudslide including landslide, mudflow, debris flow, avalanche or
                        sediment;
                 6.     erosion or excavation collapse;
                 7.     except as specifically provided by this endorsement, the sinking,
                        rising, shifting, expanding, bulging, cracking, settling or contracting
                        of the eaith, soil or land; and
                 8.     volcanic explosion and lava flow, except as granted under
                        SECTION I - ADDITIONAL COVERAGES for Volcanic
                        Action.

                 This exclusion applies whether or not the earth movement is combined with
                 water or caused by or results from human or animal forces or any act of
                 nature.

                 However, we pay for direct loss that ensues after eatih movement if caused
                 by fire, explosion other than explosion of a volcano, theft, or breakage of
                 glass or safety glazing material and then we pay for only the ensuing loss.

                                         * **
           H.    Neglect by you to use all reasonable means to save and preserve property
                 at and after the time of a loss.

                                         ***




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 6
  Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 26 of 34




     2.    We do not insure under any coverage for any loss consisting of one or more of the
           items below. However, we pay for any ensuing loss unless the ensuing loss is itself
           excluded by any other provision in this policy. Fuither, we do not insure for loss
           described in Exclusion I. above and Exclusions 3. below regardless of whether one
           or more of the items below (a) directly or indirectly cause, contribute to or
           aggravate the loss; or (b) occur before, at the same time, or after the loss or any
           other cause of the loss. The items are:

           A.     conduct, act, failure to act, or decision of any person, group, organization
                  or governmental body whether intentional, wrongful, negligent or without
                  fault;
           B.     defective, inadequate, faulty or unsound:
                           1. planning, zoning, development, surveying, siting;
                          2. design, specifications, workmanship, repair, construction,
                              renovation, remodeling, grading, compaction;
                          3.. materials used in repair, construction, renovation or remodeling;
                              or
                          4. maintenance;
                  of any prope1ty whether on or off the residence premises. Propetty includes
                  land, structures or improvements of any kind; and
           C.     weather conditions.

                  However, this exclusion only applies if weather conditions contribute in any
                  way with an excluded event or cause of loss to produce the loss.

     3.    We do not cover loss or damage to the prope1ty described in Coverage A. and
           Coverage B which results directly or indirectly from any of the following:

           A.     wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                  mechanical breakdown, latent defect, inherent vice, or any quality in
                  property that causes it to damage or destroy itself;

           B.     fungus and mold.
                  However, we do cover ensuing fungus and mold caused by or resulting
                  from sudden and accidental:
                  a.      discharge,
                  b.      leakage, or
                  c.      overflow
                  of water or stream if the sudden and accidental discharge, leakage or
                  overflow of water or steam loss would otherwise be covered under this
                  policy.

                  We do not cover any remediation treatment or remediation testing, whether
                  or not associated with the repair or replacement of covered property.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 7
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 27 of 34




                       Remediation treatment means the reasonable and necessary treatment,
                       removal or disposal of fungus and mold.

                       Remediation testing includes any testing or investigation of either prope1ty
                       or air to:
                       a.       detect,
                       b.       measure,
                       c.       evaluate, or
                       d.       confitm
                       the absence, presence or level of fungus and mold whether performed prior
                       to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, suppotts, walls, floors, roofs, or
                       ceilings;
                                                •••
               We pay for any direct loss that follows items A. through I. to property described in
               Coverages A and B not otheiwise excluded or excepted in this policy and then we
               pay for only the ensuing loss. If a covered water loss follows, we will pay the cost
               of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance from
               which the water escaped.

                                                • ••
       Pleading further, Defendant would also assert that Plaintiffs failed to comply with the terms

and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company of Texas

to the Plaintiffs. Specifically, the subject insurance policy provides as follows:

                                    PROPERTY CONDITIONS

                                   SECTION I - CONDITIONS

                                                ** •
       2.      What you Must do After a Loss. We have no obligations to provide coverage
               under this policy if you or your representative fail to comply with the following
               duties and the failure to comply is prejudicial to us:

               A.      Promptly notify us or our representative.
                       In case of theft, promptly notify the police.
                       In case of loss under the credit card or electronic fund transfer card
                       coverage, promptly notify the issuing company or bank.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 8
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 28 of 34




              B.      Protect the property from further damage, make reasonable and necessary
                      repairs required to protect the property and keep a record of necessary
                      expenditures.

              C.      Cooperate with us in the investigation of a claim.

                                               ***
              E.      At any reasonable time and place we designate, and as often as we
                      reasonably require:
                      1.     show us the damaged property;
                      2.     submit to questions concerning the loss under oath while not in the
                             presence of any other person defined as "you", and sign and sweai·
                             to the answers; and

                                               ***
              F.      Within 90 days after our request, the named insured must file with us a
                      signed and sworn proof of loss, stating to the best of your knowledge:
                      I.     the time and cause of loss;
                      2.     your interest and that of any other person in the prope1ty involved
                             and all encumbrances on the property;
                      3.     a description of each item, including all information contained in the
                             inventory described above;
                      4.     a description of other insurance policies that might apply to the loss;
                      5.     any changes in ownership, use, possession or location of the
                             property that took place since this policy was issued;
                      6.     if loss is to a building, who occupied it at the time of loss, what the
                             purposes of such occupancy were, and whether the building stood
                             on leased ground;
                      7.     specifications of any damaged building, fixture or machinery and
                             detailed estimates for repair of the damage;
                      8.     receipts for additional living expenses you incur and records
                             suppotting the fair rental value; and
                      9.     evidence or affidavit suppo1ting a claim under SECTION l -
                             ADDITIONAL COVERAGES for Credit Card, Electronic
                             Fund Transfer Card, Forger and Counterfeit Money, stating the
                             amount and cause of loss.

                                               ***
       Pleading further, Defendant would also assert that Plaintiffs failed to comply with the tenns

and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company of Texas

to the Plaintiffs. By co11'espondence from Defendant's counsel to Plaintiffs' counsel dated June



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 9
  Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 29 of 34




13, 2019, Defendant Metropolitan invoked the Appraisal provisions of the insurance policy. (See

Exhibit A attached hereto.) Plaintiffs were then required to name their appraiser on or before July

3, 2019, but failed to do so. Such failure constitutes a breach of the insurance policy. Specifically,

the subject insurance policy provides as follows:

       7.      Appraisal. If you and we fail to agree on the amount of loss, either you or we can
               make a written demand for ru1 appraisal of the loss. Each party will select a
               competent appraiser and notify the other within 20 days of the appraiser's identity.
               The two appraisers will select a competent and impartial umpire. If the two
               appraisers are unable to select an umpire within 15 days, you or we can request that
               the choice of an umpire be made by a judge of a court of record in the state where
               the residence premises is located.

               The appraisers will separately · set the amount of loss determining the full
               replacement cost and actual cash value for each item as needed. If the appraisers
               submit a written report of a11 agreement to us, the amount agreed upon will be the
               amount of the loss. If they fail to agree, they will submit their differences to the
               umpire. The written award by two of these three people for any item will set the
               amount of loss and is binding on you and us when filed with us.

               You will pay the appraiser selected by you. We will pay the appraiser selected by
               us. You and we will split the other expenses of appraisal and the fee of the umpire.

               With regard to Appraisal, the term "you" applies only to the named insured,
               including spouse if a resident of the same household.

                                                     ***
       Pleading fu1ther, Plaintiff failed to promptly repair the subject property and based upon

information and belief, has not perfmmed necessary repairs to the prope1ty.

       Defendant asserts as an affomative defense that it is incumbent on Plaintiffs to segregate

their covered drunages, if any, due to any windstorm or hail that allegedly occurred on or about

August 9, 2018 from any other pre-existing and/or wind/hail related damages.

       As an additional affomative defense, Defendant asserts that Plaintiffs' damages at issue in

this lawsuit, if any, ru·e due to intervening, superseding causes wholly umelated to Defendant and

over which Defendruit has and exercised no control.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER-PAGE 10
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 30 of 34




       Defendant affinnatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiffs' and/or these third person(s)' acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiff and cannot be attributed to Defendant.

       For fm1her affirmative defense, Defendant asserts comparative fault.

       For fut1her affirmative defense, Defendant asset1s contributory negligence and

proportionate responsibility as a bar to Plaintiffs' claims.

       By way of additional affirmative defense, Defendant asset1s that Plaintiffs' damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury, if

any, to Plaintiffs. The acts or omissions alleged by Plaintiffs against Defendant were remote and

were not the proximate or producing cause of any of any of Plaintiffs' alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiffs cannot

recover against Defendant for any pre-existing damages and/or damages that were already losses-

in-progress.

       By way of additional affirmative defense, Defendant assei1s that Plaintiffs are batTed from

recovery under the doctrine of concutTent causation.

       As an additional defense, Defendant asserts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs' dght, if any, to an award of attorney's fees is

govetned by application of TEX. INS. CODE § 542A.007.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 11
    Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 31 of 34




                                          III. JURY DEMAND

           Defendant demands trial by jury.

           WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs take

 nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

 such other and further relief, both at law and in equity, specific and general, to which Defendant

 may show itself to be justly entitled.

                                               Respectfully submitted,




                                               By:      J)eJ'iD. Conder
                                                      /J.tate Bar No. 04656400
                                                      ·-
                                              901 Main Street, Suite 6200
                                              Dallas, Texas 75202
                                              (214) 748-5000
                                              (214) 748-1421 FAX
                                              conder@stacyconder.com

                                              ATTORNEYS FOR DEFENDANT
                                              METROPOLITAN PROPERTY AND
                                              CASUALTY INSURANCE COMPANY

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the·~ day of August, 2019, a copy of the
foregoing was delivered to Plaintiffs' counsel of record pursuant to the Texas Rules of Civil
Procedure.


                                              Dennrn D: Conder
                                               ( ..    /
PAN/CRIT/629387.1/001466.19194




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER-PAGE 12
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 32 of 34

                                          scc:v,,·:oll-"'*'-c:"'""t"';,ar-'-'.-'>'.c':1"1-"-":""~"'·'".,,,,-".Y.~.'A""'"'"--,-.,__,-,-""'~";"',-'"·=--~,·-"'·~·--,J

                                     !   (C!O)N]Dl]EJR-1                                                                                                        1
                                     - ''-"<?"-F~".'""iS'{;:;···,;-;s;Fx;Ge-'_~0%~-'-'"'-.i--s"..-.¥'<-   -~-,·'-'··'-""·"·;-"!"<·'··"-·-- "''"-<"'·'' ... -.. , ~
                                  ATTORNEYS & COUNSELORS




                                                     June 13, 2019


Jesse S, Corona
The Corona Law Firm
12807 Haynes Road, Bldg. H
Houston, TX 77066

       RE:     Insureds:       William and Sarah Litmus
               Claim No.:      JDI08916
               Date of Loss:   August 9, 2018
               Property:       12622 Ivyforest Drive, Cypress, Texas 77429

Dear Jesse:

       Please be advised that I have been retained by Metropolitan Lloyds Insurance Company
of Texas to assist in connection with the above-referenced matter. I am in receipt of your letter
of representation as well as your demand dated June 5, 2019. Please allow this to serve as a
response to the demand.

       The subject claim concerns alleged wind and hail damage to William and Sarah Linnus'
property located at 12622 Ivyforest Drive, Cypress, Texas 77429. The alleged date of loss is
August 9, 2018.

       The subject claim was not repo1ted until January 12, 2019. The claim was repmted
late. Despite this, Metropolitan immediately acknowledged the claim in writing on January 14,
2019 and commenced its investigation. The prope11y was initially inspected on January 18,
2019, This inspection did not reveal any damage to the dwelling, and a letter was sent on
January 21, 2019 explaining the results of the investigation.

        Thereafter, Metropolitan received a letter of representation from the public adjusting
firm, Morgan Elite Specialist Services. After receiving the letter of representation, the prope1ty
was re-inspected with the public adjuster and independent adjuster, Jeff Mims. This inspection
took place on March 7, 2019. This inspection found minimal damage to two rain caps, one tu1tle
vent, as well as some gutter and downspout on the rear elevation. The total replacement cost
value of the damage was $823.08. This was less than the insureds' deductible of$2,932.00. The
public adjuster was advised of these findings and was provided a copy of the estimate in a letter
dated March 13, 2019.

       Thereafter, Metropolitan received additional correspondence from the public adjuster as
well as an estimate with a date entered of March 26, 2019. The estimate was in the amount of
$25,544.02, Metropolitan reviewed this estimate and thereafter responded once again by



901 MAIN STREET, SUITE 6200UDALLAS, TEXAS 75202#(214)748-5000UFAX (214)748-142I#WWW.STACY                                                                             I
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 33 of 34


June 13, 2019
Page2


cmTespondence dated April 8, 2019, noting that the damages were below the deductible. In
addition, the letter cited the policy prnvisions which deal with maintenance and wear and tear
provisions. It referenced that the blistering and granular loss noted to the roof were from normal
aging and deterioration of the roofing system.

       Thereafter, Metropolitan received your letter of representation dated June 4, 2019,
followed by the June 5, 2019 demand.

       In your demand you allege that the Linnus' sustained severe damage from hail and wind
from a sto1m on August 9, 2018. You also claim that Metropolitan improperly investigated and
adjusted the claim and violated the Texas Insurance Code and Texas Deceptive Trade Practices
Act. You also claim breach of contract, common law misrepresentation, fraud, and
nondisclosure.

        In the demand you claim actual damage of $25,544.02, as well as attorney's fees of
$4,906.25. However, the total demand amount is $81,538.31. There is no explanation as to how
you arrived at this figure.

       Metropolitan disagrees that it has improperly handled or adjusted the claim. On the
contrary, once the claim was reported late, it immediately acknowledged the claim in writing and
commenced its investigation. The property was inspected which found no damage. Once a
public adjuster was retained, the prnperty was re-inspected and letters were sent advising of the
findings of that inspection. Fmthe1more, after receiving an estimate from the public adjuster, the
matter was once again reviewed and the public adjuster was advised that any damage was below
the deductible and/or excluded by the policy provisions.

        Due to the fact that there is a disagreement as to the amount of loss concerning your
clients' claim, Metropolitan Lloyds Insurance Company of Texas hereby makes this written
demand for appraisal pursuant to the insurance policy issued to your clients. Metropolitan
identifies the following appraiser on its behalf:

       Gary Boyd
       Boyd Inc.
       601 South Sixth Avenue
       Mansfield, Texas 76063
       817-477-3436
       gary.boyd@boydbonediy.com

       Pursuant to the insurance policy, please select a competent appraiser and notify me within
20 days of the appraiser's identity. Thereafter, the two appraisers will select a competent and
impartial umpire. If the two appraisers are unable to select an umpire within 15 days, either of us
can request that the choice of an umpire be made by a judge where the case is pending.

       The· appraisers will separately set the amount of loss determining the full replacement
cost and actual cash value. If the appraisers submit a written repo1t of an agreement to
   Case 4:19-cv-03163 Document 1-1 Filed on 08/23/19 in TXSD Page 34 of 34


June 13, 2019
Page 3


Metropolitan, the amount agreed upon will be the amount of the loss. If they fail to agree, they
will submit their differences to the umpire. The written award by two of these three people will
set the amount of loss as binding on the Plaintiff as well as Metropolitan.

       Each party will be responsible for paying their own appraiser. The parties will be
required, pursuant to the insurance policy, to split any other expenses of appraisal and the fee of
the umpire.

        Pursuant to your request, I have enclosed the prior estimates, photographs,
co11·espondence sent to your clients or the public adjuster, and the subject insurance policy.

         Please advise me of your designated appraiser. I look forward to hearing from you.

         With best regards, I am

                                                     Very truly yours,

                                                     ·:1)~
                                                      (_,/
                                                     Dennis D. Conder
DDC/am
Encls.
DDC/CRIT/626864, l/001466.19194
